Citation Nr: 0123315	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for PTSD.  

In a July 2000 decision, the Board affirmed the RO's denial 
of the benefit sought on appeal.  Thereafter, the veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans' Claims (Court).  In November 2000, the General 
Counsel for the Department of Veterans Affairs (General 
Counsel) filed an unopposed Appellee's Motion For Remand and 
To Stay Further Proceedings (Appellee's Motion).  By Order 
entered in February 2001, the Court accepted the Appellee's 
Motion, vacated the BVA July 2000 decision that denied the 
veteran's claim for entitlement to service connection for 
PTSD, and remanded the case to the Board for readjudication 
and disposition, consistent with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  

The Board observes that the VCAA provides that VA may, on its 
own motion, readjudicate a claim denied as not well grounded 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the VCAA (November 9, 2000).  In 
reviewing the claims file, the Board notes that in a November 
1999 rating decision, the RO, in part, denied service 
connection for wounds to the right leg and for a heart 
condition as secondary to a nervous condition as not well 
grounded.  The Board also observes that the veteran filed a 
claim for service connection for a stomach disorder in July 
1999, which has not been adjudicated by the RO.  These 
matters are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of this 
claim.

2.  The veteran is not shown to have engaged in combat with 
the enemy.

3.  The veteran does not have a diagnosis of PTSD based upon 
a verified stressor that occurred during service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied this claim in 
February 1999 based on the merits, noting the lack of 
evidence to corroborate his claimed in-service stressors.  A 
July 2000 BVA decision denied the claim on the basis that it 
was not well grounded.  However, the VCAA was passed during 
the pendency of the appellant's appeal and eliminated the 
need for a claimant to submit a well-grounded claim.  It also 
enhances VA's duties to notify a claimant of the evidence 
necessary to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and duty to assist provisions of the VCAA. 

First, the RO notified the veteran of the evidence needed to 
substantiate his claim in the February 1999 rating decision, 
in the March 1999 Statement of the Case and the April 1999 
Supplemental Statement of the Case.  In particular the RO 
notified the veteran of the need for credible evidence that 
the claimed in-service stressor(s) occurred and medical 
evidence linking his alleged psychiatric/PTSD symptomatology 
to the claimed stressor(s).  The RO then proceeded to 
consider the claim on the merits and informed him that there 
was no evidence to corroborate his claimed in-service 
stressors.  The RO provided the veteran an opportunity to 
present argument and additional evidence on this matter.  The 
veteran and his representative took advantage of this 
opportunity by submitting written statements and testifying 
at an RO hearing held in July 1999. 

Second, the RO afforded the veteran a PTSD examination in 
September 1998 and secured all evidence identified by the 
veteran as being pertinent to his claim, including VA 
outpatient treatment records dated from April 1998 to March 
1999.  The Board is unaware of any other available evidence 
that might substantiate the veteran's claim.  In light of the 
foregoing, the Board finds that the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
has obtained and fully developed all relevant evidence 
necessary for an equitable disposition.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran asserts that he has been diagnosed and suffers 
from PTSD as a result of stressful incidents experienced 
during active service in Korea, listing on his claim for 
service connection: "P.T.S.D.  Killing seeing people killed.  
The whole war was a factor."  At a September 1998 VA PTSD 
examination, the veteran related that he was drafted in 1952 
and spent nine months in Korea, but was then re-stationed 
again in Korea.  The veteran could not describe what was 
going on in Korea; however, what he did remember were the 
fights, especially flames, "incoming," and war activity at 
night.  The veteran alleged that he was scared to death.  To 
cope with his fear and with the stress of war, the veteran 
started to drink heavily.  He recounted that once he was 
hiding in a foxhole and when the veteran stuck his head out, 
his helmet was blown off by gunshot.  At an October 1998 PTSD 
intake assessment, the veteran claimed that he was attached 
to the Marine Corps 7th Engineer Battalion and the 7th 
Regiment Artillery, and saw constant action during his tour 
of duty.

At a July 1999 hearing, the veteran related that after basic 
training he boarded a ship and went to Japan and from there 
to Pusan Bay.  He reported that they arrived in Korea in June 
of 1952 and he was assigned to the 7th Engineer Battalion 
with a military occupation specialty of 0700.  When he went 
to Korea, he was transferred to the 1st Division of the 7th 
Engineers, Light Artillery.  The veteran stated that he was 
always connected with the artillery.  From Pusan, they went 
into the 3rd Sector of the Zobreck Mountains to repair a 
road, where he provided cover.  The veteran reported being in 
a lot of mortar fire and states that there were fire fights 
just about every night or that it was just like gorilla 
warfare.  He never knew when they were going to drop the 
mortars down.  He said he got some mortar fire and shell or 
rock stones in his leg and thought he had been killed.  When 
asked whether anyone in his unit was ever wounded or killed 
in action, the veteran reported a [redacted] from 
Cincinnati was killed due to a direct hit from mortar and a 
[redacted] was killed due to bullets.  He said that he was 
physically present during both of these incidents.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2000).  Current regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f); Falk v. West, 12 Vet. App. 402, 404 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence. 

Prior to the effective date of the current regulations on 
June 18, 1999, and at the time of the February 1999 RO rating 
decision on appeal, the previous requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998).  The prior regulations provided 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998).  They also 
provided that, if the claimed in-service stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded a combat 
citation, such as the Purple Heart Medal, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).

As noted above, generally, when a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas, 1 Vet. App. at 312-13.  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the 
current or previous regulations pertaining to service 
connection for PTSD.  The Board notes that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the current regulations, a clear diagnosis of 
PTSD is not required, but otherwise the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  In this 
case, as explained below, while there is a medical diagnosis 
of PTSD, the primary impediment to a favorable decision in 
this case is the absence of a verified stressor.  Therefore, 
because the general requirements of the regulations have not 
been substantively changed as pertains to this veteran, the 
Board finds that the veteran was not prejudiced by not being 
notified by the RO of the change in the regulations.  See 
Bernard, supra.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat experiences (in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service), the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Where, however, the VA determines that 
the veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.

The Board first considers the question of whether the veteran 
has a medical diagnosis of PTSD.  In this case, service 
medical records show no treatment for, diagnosis of, or 
complaints consistent with PTSD or a nervous condition.  Both 
induction and separation medical examinations indicated 
normal psychiatric evaluations.  A September 1998 VA PTSD 
examiner diagnosed the veteran with PTSD and alcohol abuse, 
in complete remission, noting that the veteran drank for 
self-medication purposes.  "The only way he could survive the 
anxiety and flashbacks of Korea was to drink."  The veteran 
had no treatment and no psychiatric hospitalization in the 
past.  VA outpatient treatment reports also show diagnoses 
and treatment for chronic PTSD.

In the light of the evidence described above, the Board finds 
that the veteran has submitted evidence of a medical 
diagnosis of PTSD.  Nonetheless, the veteran's diagnosis of 
PTSD must be based upon either participation in combat with 
the enemy or a verified in-service stressor for service 
connection to be warranted, as noted earlier.  Medical nexus 
evidence is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau, at 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verified in-service stressor upon which the 
diagnosis of PTSD is predicated.  

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
personnel records.  In this regard, the Board observes that 
the veteran's military records indicate that he was awarded 
the National Defense Service Medal.  The Board also notes 
that the veteran's service records indicate that the veteran 
received basic training in San Diego, California.  In June 
1952, the veteran was assigned to Camp Pendleton, California 
until he was transferred to the U. S. Naval Ammunition Depot, 
Earle, Red Bank, New Jersey in November 1953.  Records 
reflect periods of AWOL while at Camp Pendleton between 
September and December 1952 -- and subsequent confinement.  
The veteran participated in operation PAC PHIBEX II at Camp 
Pendleton during the period of April 20 to May 1953.  
However, these records do not reflect that the veteran 
received such combat-related citations as the Purple Heart or 
the Combat Action Ribbon, nor is there further evidence 
suggesting participation in combat with the enemy, such as 
treatment for combat-related injuries during service.  In 
short, the veteran's claims file includes no evidence, other 
than his lay assertions, to verify his claimed stressor 
events from service.  Simply put, while the veteran has 
related exposure to combat stressors while serving in Korea 
during the Korean Conflict, his service personnel records do 
not show that he was ever stationed outside of the 
Continental United States.

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  Mere allegations are 
insufficient to establish service stressors for PTSD; 
instead, official service records or other credible 
supporting evidence must corroborate stressors.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); Cohen v. Brown, 10 Vet. 
App. 138-50; 38 C.F.R. § 3.304(f).  There is no evidence to 
corroborate or verify the veteran's testimony or statements 
as to the occurrence of the claimed stressors.  With regard 
to the in-service stressors reported by the veteran, many are 
vague as to details and, therefore, are unverifiable.  For 
example, the veteran's report that once he was hiding in a 
foxhole and when the veteran stuck his head out, his helmet 
was blown off by gunshot did not include specifics as to 
dates, location, or names.  Likewise, Veteran Identification 
Data were procured on the individuals reported as being 
killed during the veteran's alleged presence in Korea.  The 
search failed to find a [redacted] and listed [redacted] 
[redacted] date of death as February 1951, prior to the 
veteran's enlistment in January 1952.  The veteran's official 
service records give no support for any in-service stressor.  
They fail to show that he served in Korea or had any foreign 
or sea service or even suggest that the veteran was exposed 
to combat or had combat service.  Rather, the veteran was 
stationed in California and New Jersey during his entire 
active duty.  During part of the time when the veteran claims 
he was in Korea, the veteran was AWOL from Camp Pendleton.  
Service medical records show no references to combat.  
Service personnel records show no foreign (Korean) or sea 
service and do not indicate that the veteran was engaged in 
combat with the enemy or that he received any combat 
citations, wounds, injuries, or traumas.  The Board observes 
that the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet App. 115, 120 (1993).

Specifically, while the record does contain diagnoses of 
PTSD, as evidenced by the September 1998 VA PTSD examination, 
that diagnosis and others in the claims file were based upon 
the veteran's alleged, unverified service history of combat 
while stationed in Korea.  However, the Board is not bound to 
accept diagnoses and opinions by physicians who base a 
diagnosis of PTSD solely on the veteran's unsupported 
statements.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Nor is the 
Board bound to accept the veteran's uncorroborated accounts 
of in-service stressors or the opinions or diagnoses by 
physicians who rely on the veteran's account of his stressful 
military service.  Id.  Further, absent evidence of combat 
service in Korea by the veteran, the veteran's assertions as 
to service events cannot be accepted as conclusive evidence 
of an in-service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  Nor is the Board bound to accept the veteran's 
assertion the he engaged in combat.  Gaines v. West, 11 Vet. 
App. 353 (1998).  Neither is VA required to accept statements 
or testimony which is inherently incredible, as here, where 
the veteran reports combat in Korea and service records do 
not show service in Korea.  See Samuels v. West, 11 Vet. App. 
433 (1998).  Under the circumstances described above, it is 
the Board's judgment that no reasonable possibility exists 
that further assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A(a)(2); See 66 Fed. Reg. 45631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(d)).  The veteran's only evidence of in-service 
stressors consists of his own statements and after-the-fact 
medical evidence.  Accordingly, absent a verified or 
verifiable stressor from service, the veteran's claim must be 
denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; it is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

